Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Basov (Reg. No.: 42,303) on 09/10/21.

The application has been amended as follows: 


	at least one memory and at least one processor which function as:
	a receiving unit configured to receive a line of sight input given by a line of sight of a user; and
	a control unit configured to perform control such that,
	1) in a first state in which designation of a position of a position index based on the line of sight input is unavailable, the position index is displayed at a predetermined position on a display in response to a first operation having been performed,
	2) in a second state in which the designation of the position of the position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on the display in response to the first operation having been performed, and
autofocus based on the position index is performed and shooting is performed by an image sensor.


9.	(Currently Amended)  The electronic device according to claim 7, wherein the object is a specific type of subject detected from an image captured by the image sensor.


11.	(Currently Amended) The electronic device according to claim 1, further comprising the image sensor,

position index is performed and shooting is performed by the image sensor.



13.	(Currently Amended) A method of controlling an electronic device, the method comprising:
	a step of receiving a line of sight input given by a line of sight of a user; and
	a step of performing control such that,
	1) in a first state in which designation of a position of a position index based on the line of sight input is unavailable, the position index is displayed at a predetermined position on a display in response to a first operation having been performed,
	2) in a second state in which the designation of the position of the position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on the display in response to the first operation having been performed, and
	autofocus based on the position index is performed and shooting is performed by an image sensor.

14.	(Currently Amended)  An electronic device comprising:
	at least one memory and at least one processor which function as:
	a receiving unit configured to receive a line of sight input given by a line of sight of a user;

	a control unit configured to perform control such that, 
in a case in which designation of a position of a position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on a display in response to the first operation having been performed on the operation member, and
autofocus based on the position index is performed and shooting is performed by an image sensor.


17.	(Currently Amended)  The electronic device according to claim 15, wherein the object is a specific type of subject detected from an image captured by the image sensor.

18.	(Cancelled)  


20.	(Currently Amended)  A method of controlling an electronic device including an operation member capable of receiving a first operation and a second operation which is for indicating a direction, the method comprising:
	a step of receiving a line of sight input given by a line of sight of a user;
, and
	autofocus based on the position index is performed and shooting is performed by an image sensor.



4.) Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	at least one memory and at least one processor which function as:
	a control unit configured to perform control such that,
	2) in a second state in which the designation of the position of the position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on the display in response to the first operation having been performed, and
autofocus based on the position index is performed and shooting is performed by an image sensor.”

Dependent Claims 2-10 and 12 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of controlling an electronic device, the method comprising:
	2) in a second state in which the designation of the position of the position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on the display in response to the first operation having been performed, and
autofocus based on the position index is performed and shooting is performed by an image sensor.”


Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	at least one memory and at least one processor which function as:
	a second operation which is for indicating a direction; and
	a control unit configured to perform control such that, 
in a case in which designation of a position of a position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on a display in response to the first operation having been performed on the operation member, and
autofocus based on the position index is performed and shooting is performed by an image sensor.”

Dependent Claims 15-17 and 19 are also allowed due to their dependence on allowed independent claim 14.

In regard to independent Claim 20, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of controlling an electronic device including an operation member capable of receiving a first operation and a second operation which is for indicating a direction, the method comprising:
	a step of performing control such that, in a case in which designation of a position of a position index based on the line of sight input is available, the position index is displayed at a position based on the line of sight input on a display in response to the first operation having been performed on the operation member, and
	autofocus based on the position index is performed and shooting is performed by an image sensor.”

	


	Seita (US Pub No.: 2015/0022682A1) discloses an optical device capable of selecting a focus detection point from a plurality of focus detection points for focus detection, such that the selection is performed while causing a user's intention to be reflected thereon. The optical device performs focus detection at a focus detection point selected from focus detection points in a predetermined photographing range. A face area is detected from an object image in the photographing range. The line of sight of a user is detected in the photographing range. A photographing mode is selected from a plurality of photographing modes. The priorities of face detection and sight line detection are determined according to the selected photographing mode. A focus detection point at which the focus detection is performed is determined according to the priorities. 

	Inai (US Pub No.: 2018/0224723A1) discloses an electronic apparatus that includes a touch detection unit that detects a touch operation on a touch panel, a selection unit that selects positions on a display unit via a touch operation on the touch panel, and a control unit that controls the selection unit, wherein, in a case where a touch position movement is performed on the touch panel, the control unit controls the selection unit to select, from among positions of a plurality of selective candidates on the display unit existing in a direction of the touch position movement from a starting position of the touch position movement to a touch position at a first timing, positions based on a touch position movement up to a second timing after the first timing. 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697